Citation Nr: 0609204	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue, as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for squamous cell cancer 
of the tongue that he maintains is due to his exposure to 
Agent Orange in service. 

In an October 2002 rating decision, the RO, in pertinent 
part, granted service connection for diabetes mellitus, as 
due to exposure to Agent Orange.  Thus, there appears to be 
no question as to whether the veteran was exposed to Agent 
Orange while serving in the Republic of Vietnam.

Presumptive service connection is provided for respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) that 
become manifest in veterans exposed to herbicides while 
serving in Vietnam during the Vietnam War.  38 U.S.C.A. 
§ 1116(a), 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).

An April 2000 medical record from T.J.E., M.D., a 
hematologist/oncologist, reflects a diagnosis of stage IV 
squamous carcinoma at the base of the tongue.

In an August 2003 signed statement, P.K., M.D., said that he 
treated the veteran for several years.  Dr. P.K. said the 
veteran was diagnosed with squamous cell carcinoma of the 
throat that was primarily based in the base of the tongue 
region and was directly adjacent to the supraglottic larynx.  
The stage IV tumor was treated with radiation therapy and 
chemotherapy approximately three years earlier.  Dr. P.K. 
said there were "obviously multiple possible causes for 
tumors of this type and [an] exact determination of the cause 
[was] not possible with the technology available today."  
Dr. P.K. noted that the veteran was exposed to Agent Orange 
in service and opined that "[t]his certainly would be a 
possible cause for this problem."  

In a September 2003 medical record, Dr. T.J.E. said that the 
veteran was seen for oropharyngeal cancer and had stage IV 
squamous carcinoma, right base of the tongue, documented in 
April 2000, with fixed right neck mass.  The tumor involved 
the glossoepiglottic folds through to the base of the tongue, 
across to the left side.  Dr. T.J.E. stated that the 
veteran's "primary cancer was a base of tongue malignancy 
with adenopathy in the neck.  This is the same cell type as 
laryngeal cancer and other respiratory cancers as we know."  
According to Dr. T.J.E., "[t]he etiology of the base of 
tongue cancer, is from many factors possibly."

However, there is no indication that a VA examiner has been 
asked to render an opinion regarding the etiology of the 
veteran's of the veteran's squamous cell carcinoma of the 
tongue, including whether it was due to exposure to Agent 
Orange in service.  The Board believes this should be done.  
See 38 U.S.C.A. §5103A.

Finally, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373- 74 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Dingess v. Nicholson, No 01-1917, (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 02-1506) (holding that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.) 


Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to ensure that 
all Veterans Claims Assistance Act of 2000 notice 
obligations have been satisfied in accordance with 
any applicable legal precedent.

2.  The veteran should be afforded a VA oncology 
examination to determine the primary site of the 
veteran's squamous cell carcinoma and the etiology 
thereof.  The claims file must be made available to 
the examiner for review and the examination report 
should reflect that such review was accomplished.  

A)	The examiner is requested to offer an 
opinion as to the primary site of the 
veteran's squamous cell carcinoma diagnosed 
in April 2000.  

B)	If it is determined that the primary site 
of the squamous cell carcinoma is other 
than the veteran's larynx or trachea, the 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the squamous cell 
carcinoma is related to the veteran's 
military service (including exposure to 
Agent Orange during his service in 
Vietnam), or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  
Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

C)	If it cannot be determined whether the 
veteran's squamous cell carcinoma is 
related to the veteran's exposure to Agent 
Orange during his service in Vietnam, 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report.  In rendering an opinion, the 
examiner is specifically requested to 
address the opinions offered by Dr. P.K. in 
August 2003 (to the effect that Agent 
Orange was a possible cause of the 
veteran's squamous cell carcinoma of the 
throat) and Dr. T.J.E. in September 2003 
(to the effect that the veteran's pimary 
cancer was a base of the tongue malignancy 
and had the same cell type as laryngeal 
cancer and other respiratory cancers.)

3. Thereafter, the RO should readjudicate the 
veteran's claim for service connection for squamous 
cell carcinoma of the tongue.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal since the November 2003 statement of the 
case.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


